DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 – 20 are pending in this application.

Priority

Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement

The information disclosure statements (IDS) submitted on 09/21/2020 was filed in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the information disclosure statement is being considered by the examiner.
Applicants have not provided an explanation of relevance of cited document(s) discussed below.
Mickeleit et al. (U.S PG Publication No. 2012/0019864 A1) is a general background reference relating to a method and to an arrangement for detecting printers that can be used by means of a wireless connection, a corresponding computer program, and a corresponding computer-readable storage medium that can be used in particular for printing in WLAN or Bluetooth environments.
Cho Jae-Kyung et al. (U.S PG Publication No. 2005/0157333) is a general reference relating to a wireless printing apparatus and method. More particularly, the present invention relates to an apparatus and method of outputting a result of a wireless network search, which outputs a wireless configuration state of a wireless network apparatus by searching a peripheral wireless network apparatus of a printing apparatus that prints wirelessly received data.

Zhuhai Pantum (CN-108259696) provides an imaging device control method and device, and an electronic terminal using the method. The method comprises the following steps: obtaining a currently existing wireless network; obtaining a first network identifier of the wireless network when the wireless network is a wireless network provided by an imaging device; when the wireless network is not the wireless network provided by the imaging device, connecting the wireless network, and obtaining a first device identifier of the imaging device connected to the wireless network; adding the obtained first network identifier and the first device identifier to an imaging device list; selecting a target imaging device according to the imaging device list; and connecting the wireless network corresponding to the target imaging device, and establishing communication with the target imaging device to control the target imaging device to execute an imaging task. By adoption of the imaging device control method provided by the invention, the problem of relatively long time of searching the imaging device in the prior art can be solved.
Zhuhai Seine (CN-104636092 A) is a method comprising steps that a first module of a client application program installed on a client determines a file to be printed according to selections of a user; the first module converts the file to be printed into bitmap data; the first module sends the bitmap data to a second module of the client application program; the second module converts the received bitmap data into data to be printed, wherein the data to be printed can be recognized by target imaging equipment and can be printed; the second module sends the data to be printed to the target imaging equipment or sends the data to be printed to the target imaging equipment through a server 
Byoung-Yue Kim (CN-1791044 A) teaches a system and a method to manage a wireless connection state between a network printer and an access point using a wireless connection map. The method includes transmitting wireless connection information inquiry packets to a plurality of network printers to request wireless connection information between the plurality of network printers and access points, checking whether responding packets to the wireless connection information inquiry packets are received for a predetermined time period after the wireless connection information inquiry packets are transmitted, and when the wireless connection information packets are in the predetermined time period, storing the received wireless connection information packets, and when the predetermined time period passes, generating a wireless connection map by assembling the stored wireless connection information packets.
Wang Jian et al. (CN-103763450 A) discloses an imaging equipment wireless network setting method and system and a storage medium. The method includes the lookup step, wherein intelligent equipment looks up wireless access points and acquires wireless access point identification of the wireless access points, the determining step, wherein the intelligent equipment determines one of the found wireless access points as the selected wireless access point according to user input, the acquisition step, wherein network access configuration information of the selected wireless access point is acquired, and the transmission step, wherein the intelligent equipment transmits the wireless access point identification and the network access configuration information of the selected wireless access point to imaging equipment. By the adoption of the imaging equipment wireless network setting method and system and the storage medium, network configuration processing of the side of the imaging equipment can be simplified to the maximum extent.

Masanori (CN-1778073 A) has as its object to establish a wireless communication between wireless communication devices and to provide a desired service without any troublesome setup operations. To this end, a digital camera and printer of this invention have wireless communication functions. When it is determined that a wireless communication instruction is issued by a console of the digital camera, a beacon from a network is detected. Upon detection of the beacon, search request information used to confirm the presence of a wireless communication processing device on a network identified by network identification information included in the beacon is transmitted in accordance with that network identification information. If response information to this transmitted request information is detected, identification information of a partner wireless communication device included in the response information is stored, and is displayed to allow the user to select a connection target device.
Cordesses et al. (CN-101681241 A) provides a method of managing printing in an environment with a plurality of workstations and a plurality of printers in one or more networks and wherein the network also includes a document server and an identification generator, the method comprising: polling a workstation when it connects to the network to determine what printers are connected thereto; determining a unique ID of the workstation; determining the type of printer; determining the configuration of the printer from the type of printer and workstation location; determining an ID code for each printer connected to the connected workstation using the identification generator; developing a look 

	Specification 

The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1, 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kitagata et al. (U.S PreGrant Publication No. 2017/0109110 A1, cited in an IDS filed on 09/21/2020, hereinafter ‘Kitagata’) in view of Hattanda et al. (U.S PreGrant Publication No. 2018/0210688 A1, hereinafter ‘Hattanda’).

With respect to claim 1, Kitagata teaches a method for controlling image-forming devices (e.g., manage multiple printers 102, ¶0029, ¶0042, Fig. 1), comprising: acquiring currently-available wireless networks (e.g., accessing local-area networks (LANs), ¶0029, Fig. 1); searching image-forming devices through the currently-available wireless networks and establishing a list of the image-forming devices (e.g., searching for printers through the LANs and provides a printer list, ¶0006, ¶0057); according to the list of the image-forming devices, selecting a target image-forming device (e.g., from the printer list, a particular printer can be selected (chosen), ¶0075, Fig. 5); and connecting to a wireless network corresponding to the target image-forming device and establishing a communication with the target image-forming device, thereby controlling the target image-forming device to execute an image-forming task (e.g., connecting to a LAN associated to the particular printer and establish communication with the particular printer, thereby controlling the particular printer to execute a print-target document file (print data), ¶0058, ¶0075, Fig. 5); wherein searching the image-forming devices through the currently-available wireless networks and establishing the list of the image-forming devices include: when a wireless network is provided by an image-forming device, acquiring a first network identifier of the wireless network (e.g., acquiring printer information, as first network identifier,  for a printing service; Fig. 5, ¶0006, ¶0057, ¶0084 - ¶0086, ¶0096 - ¶0098); but fails to teach when a wireless network is not provided by the image-forming device, 

adding the first network identifier and the first device identifier acquired to the list of the image-forming devices.
However, in the same field of endeavor of searching, displaying and selecting printer(s), Hattanda teaches: when a wireless network is not provided by the image-forming device, connecting to the wireless network and acquiring a first device identifier of the image-forming device connected to the wireless network (Hattanda: e.g., when a wireless network is not found (e.g., when a image forming apparatus is not connected to a network), search again and acquire at least a name of a printer now connected to the network, Figs. 6, 16 & 26, ¶0086 - ¶0087, ¶0097); and adding the first network identifier and the first device identifier acquired to the list of the image-forming devices (e.g. see Figs. 6, 16 & 26).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the method of Kitagata as taught by Hattanda since Hattanda suggested in ¶0086 - ¶0087, ¶0097 and Figs 6, 16, 26 that such modification would directly provide an alternate name/model/serial number of the printer in order to recognize it faster.

With respect to claim 9, it's rejected for the similar reasons as those described in connection with claim 1.

With respect to claim 16, arguments analogous to claim 1 are applicable. The use of a non-transitory computer-readable storage medium executed by at least a processor (CPU) as described in claim 16 is explicitly taught by ¶0101 of Kitagata.

Claims 2, 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kitagata in view of Hattanda and further in view of Goto (U.S PreGrant Publication No. 2011/0200025 A1, hereinafter ‘Goto’).

With respect to claim 2, Kitagata in view of Hattanda teaches the method according to claim 1, but neither of them teaches wherein connecting to the wireless network corresponding to the target image-forming device includes:40Attorney Docket No.: 00185.0064. OUS Client Ref No.: PPCT0060-US when the wireless network corresponding to the target image-forming device is not consistent with a currently-connected wireless network, disconnecting the currently-connected wireless network and switching to connecting to the wireless network corresponding to the target image-forming device.
However, the mentioned claimed limitations are well-known in the art as evidenced by Goto.  In particular, Goto teaches wherein connecting to the wireless network corresponding to a device includes:40Attorney Docket No.: 00185.0064. OUS Client Ref No.: PPCT0060-US when the wireless network corresponding to the device is not consistent with a currently-connected wireless network, disconnecting the currently-connected wireless network and switching to connecting to the wireless network corresponding to the device  (Goto: e.g., when a deterioration of a surrounding radio wave is present, disconnect from the network and try re-connecting to network, ¶0045, Fig. 5).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the method of Kitagata in view of Hattanda as taught by Goto since Goto suggested in ¶0045 and Fig. 5 that such modification would restore to a previous or new network in order to keep the device or apparatus wireless stable or steady as possible.

With respect to claim 10, this is an apparatus claim corresponding to the method claim 2.  Therefore, this is rejected for the same reasons as the method claim 2.

.

Claims 3, 6, 11, 14, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kitagata in view of Hattanda and further in view of Shibata (U.S PreGrant Publication No. 2018/0048785 A1, hereinafter ‘Shibata’).

With respect to claim 3, Kitagata in view of Hattanda teaches the method according to claim 1, but neither of them teach: further including: according to a predetermined network switching strategy, switching from connecting to the wireless network corresponding to the target image-forming device to connecting to a target wireless network.
However, the mentioned claimed limitations are well-known in the art as evidenced by Shibata.  In particular, Shibata teaches: according to a predetermined network switching strategy, switching from connecting to the wireless network corresponding to the target image-forming device to connecting to a target wireless network (Shibata: e.g., switching from a  first wireless network to a second wireless network so that the printer can be established with the second wireless network, ¶0049 - ¶0050).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the method of Kitagata in view of Hattanda as taught by Shibata since Shibata suggested in ¶0049 - ¶0050 that such modification would re-establish connection to keep the communication apparatus (printer) connectable as long possible.

With respect to claim 6, Kitagata in view of Hattanda and further in view of Shibata teaches the method according to claim 3, wherein Shibata teaches according to the predetermined network switching 
when a predetermined condition is satisfied, establishing and displaying the list of the wireless networks (Shibata: e.g., if found, displaying the list of SSIDs, ¶0044), 
wherein the list of the wireless networks includes the currently-available wireless networks (e.g., the list of SSIDs are the provided SSIDs, ¶0044);
acquiring a wireless network selected by a user from the list of the wireless networks as the target wireless network (e.g., upon designating, obtain the information related to the designated SSID, ¶0044); 
disconnecting the wireless network corresponding to the target image-forming device (e.g., disconnecting a connection with the printer, ¶0049, Fig. 5); and
establishing a connection with the target wireless network (e.g., re-establishes the normal connection with the designated SSID, Fig. 5).

With respect to claims 11 and 14, these are apparatus claims corresponding to the method claims 3 and 6, respectively.  Therefore, these are rejected for the same reasons as the method claims 3 and 6, respectively.

With respect to claim 18, arguments analogous to claim 3 are applicable. The use of a non-transitory computer-readable storage medium executed by at least a processor (CPU) as described in claim 18 is explicitly taught by ¶0101 of Kitagata.
  
Claims 4, 5, 12, 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kitagata in view of Hattanda and Shibata further in view of Vemuri et al. (U.S PreGrant Publication No. 2019/0274082 A1, hereinafter ‘Vemuri’).

With respect to claim 4, Kitagata in view of Hattanda and further in view of Shibata teaches the method according to claim 3, but neither of them teach before searching the image-forming devices, further including: recording a second network identifier of the currently-connected wireless network, wherein according to the predetermined network switching strategy, switching from connecting to the wireless network corresponding to the target image-forming device to connecting to the target wireless network includes: acquiring a wireless network corresponding to a currently-recorded second network identifier as the target wireless network; when a predetermined condition is satisfied, disconnecting the wireless network corresponding to the target image-forming device; and establishing a connection with the target wireless network.
However, in the same field of endeavor of network and detecting device(s), Vemuri teaches: before searching the image-forming devices, further including: recording a second network identifier of the currently-connected wireless network, wherein according to the predetermined network switching strategy, switching from connecting to the wireless network corresponding to the target image-forming device to connecting to the target wireless network includes: acquiring a wireless network corresponding to a currently-recorded second network identifier as the target wireless network; when a predetermined condition is satisfied, disconnecting the wireless network corresponding to the target image-forming device; and establishing a connection with the target wireless network (e.g., While the limitation of image forming device (printer) relies on Kitagata; Vemuri discloses a second WiFi network that is required to compare if there is a better or stronger signal.  if the comparison is true (positive), then disconnect from the first WiFi network temporarily in order to connect to (or establish with) the second WiFi network, ¶0071).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the method of Kitagata in view of Hattanda and 

With respect to claim 5, Kitagata in view of Hattanda and further in view of Shibata teaches the method according to claim 3, but neither of them teach wherein according to the predetermined network 41Attorney Docket No.: 00185.0064. OUS Client Ref No.: PPCT0060-US switching strategy, switching from connecting to the wireless network corresponding to the target image-forming device to connecting to the target wireless network includes: acquiring a wireless network with a strongest signal in all wireless networks as the target wireless network; when a predetermined condition is satisfied, disconnecting the wireless network corresponding to the target image-forming device; and establishing a connection with the target wireless network.
However, in the same field of endeavor of network and detecting device(s), Vemuri  teaches: wherein according to the predetermined network 41Attorney Docket No.: 00185.0064. OUS Client Ref No.: PPCT0060-US switching strategy, switching from connecting to the wireless network corresponding to the target image-forming device to connecting to the target wireless network includes: acquiring a wireless network with a strongest signal in all wireless networks as the target wireless network; when a predetermined condition is satisfied, disconnecting the wireless network corresponding to the target image-forming device; and establishing a connection with the target wireless network (Vemuri: e.g., In a event than an apparatus detects a stronger signal between a second apparatus and a second network than between the second apparatus an a first network, disconnect from the first network and cause to connect to the second network, ¶0071).  
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the method of Kitagata in view of Hattanda and further in view of Shibata as taught by Vemurri since Vemurri suggested in ¶0071 that such modification would ensure if there is enough signal strength (quality) in order to keep the network constant.



With respect to claim 20, arguments analogous to claim 5 are applicable. The use of a non-transitory computer-readable storage medium executed by at least a processor (CPU) as described in claim 20 is explicitly taught by ¶0101 of Kitagata.

Claims 7 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kitagata in view of Hattanda and further in view of Lee et al. (U.S Patent No. 10,091,827 B2, hereinafter ‘Lee’).

With respect to claim 7, Kitagata in view of Hattanda teaches the method according to claim 1, but neither of them teach: further including: recording a second device identifier of the target image-forming device; and before searching the image-forming devices, further including: 42Attorney Docket No.: 00185.0064. OUS Client Ref No.: PPCT0060-US determining whether a communication is able to be established with the target image-forming device corresponding to the recorded second device identifier through the currently-available wireless networks; and when a determination result is "yes", connecting to the wireless network corresponding to the target image-forming device which corresponds to the recorded second device identifier and establishing a communication with the target image-forming device corresponding to the recorded second device identifier, thereby controlling the target image-forming device to execute the image-forming task; and when the determination result is "no", executing an operation of searching the image-forming devices.
However, Lee, in the same field of endeavor of image forming apparatus, wireless network and searching, teaches further including: recording a second device identifier of the target image-forming device (Lee: e.g., a second AP is provided, Fig. 4B); and before searching the image-forming devices, further including: 42Attorney Docket No.: 00185.0064. OUS Client Ref No.: PPCT0060-US determining whether a communication is able to be established with the target image-e.g., searching to identify an image forming apparatus that is not connected to an AP of a wireless network; in response to identification in the searching of an image forming apparatus that is not connected to the AP of the wireless network, disconnecting the wireless communicator of the electronic apparatus from the AP of the wireless network, to wirelessly connect the wireless communicator of the electronic apparatus with the identified image forming apparatus; and transmitting, using the wireless communicator of the electronic apparatus connected with the identified image forming apparatus, the obtained AP information to the identified image forming apparatus, to thereby cause the identified image forming apparatus to establish the wireless connection with the AP of the wireless network using the AP information transmitted from the electronic apparatus, Claim 1, said AP can be the second AP provided in Fig. 4B because it’s already prestored, Col 3 (lines 24 – 27)).  
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the method of Kitagata in view of Hattanda as taught by Lee since Lee suggested in Col 3 (lines 24 – 27) that such modification would keep the image forming apparatus connected to a network as possible in order to prevent that the image forming apparatus become unreachable. 
.

Allowable Subject Matter

Claims 8 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

With respect to claim 8, none of the cited references (single or in combination) teaches the method according to claim 1, further including: recording a second device identifier of the target image-forming device and a third network identifier of the wireless network corresponding to the target image-forming device; and before searching the image-forming devices, further including:
determining whether a communication is able to be established with the target image-forming device corresponding to the recorded second device identifier through the wireless network corresponding to the third network identifier; and when 
a determination result is "yes", establishing the communication with the target image-forming device corresponding to the recorded second device identifier through the wireless network corresponding to the third network identifier, thereby controlling the target image-forming device to execute the image-forming task; and 
when the determination result is "no", starting acquiring the currently-available wireless 43Attorney Docket No.: 00185.0064. OUS Client Ref No.: PPCT0060-US networks and executing an operation of searching the image-forming devices through the currently-available wireless networks; and 
when the first device identifier corresponding to a searched image-forming device in the established list of the image-forming devices is identified to be same as the recorded second device 

With respect to claim 15, this is an apparatus claim corresponding to the method claim 8. Therefore, this is objected for the same reasons as the method claim 8.

Examiner's Note

Examiner is unsure if the uses of “Double quotes” are acceptable.  In order to avoid any objections or possible 112 issue, it’s suggested to change “yes” to positive or true and “no” to negative or false.

Conclusion

The prior art made of record and not relied upon are considered pertinent to applicant's disclosure:
Uchikawa (U.S PG Publication No. 2014/0006633 A1)1
Ito (U.S PG Publication No. 2017/0290071 A1)2
Konji (U.S PG Publication No. 2017/0123739 A1)3
Konji (U.S PG Publication No. 2016/0381722 A1)4
Numakami (U.S PG Publication No. 2018/0263069 A1)5
Kesavan (U.S PreGrant Publication No. 2009/0215404 A1)6


1This reference teaches when there is a unsearched AP in an AP list, switch to connect to new AP, and new result list can be generated including AP information as well as printer name, or an IP address.
2This reference teaches concurrently display at least a SSID of a network and names or IP addresses of printers.
3This reference teaches searching not only for printers on a network to which a terminal device 200 is currently connected, but also for printers connectable by another connection method; and simultaneously display at least an AP and names of printers
4This reference teaches a different network connection method can be searched for in a printer search. The printer search is performed by the different network connection method, and a result thereof is merged to be displayed on the search result list 503. Specifically, according to the present exemplary embodiment, both a printer 504 searched for in the infrastructure mode and a printer 505 searched for in Wi-Fi Direct are displayed. The infrastructure mode corresponds to a printer searched for via an access point displayed by the access point name.
5This reference teaches a printer determining whether Wi-Fi parameter information has been updated during Wi-Fi AP connection, then disconnects from Wi-Fi AP1  and establish Wi-Fi AP2 connection with another network.
6This reference teaches when a quality of a current wireless communication is deteriorating, disconnect the current wireless network and connect to a new wireless network for remote printers.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN M GUILLERMETY whose telephone number is (571)270-3481. The examiner can normally be reached 9:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENNY Q TIEU can be reached on 571-272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUAN M GUILLERMETY/Primary Examiner, Art Unit 2674